t c memo united_states tax_court robert l allum petitioner v commissioner of internal revenue respondent docket no filed date robert l allum pro_se richard d d’estrada for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision1 are whether settlement proceeds petitioner 1petitioner also raised several constitutional and jurisdictional issues regarding the validity of this court and the internal_revenue_code in general including whether this court as an art i court exercising jurisdiction over this case continued received may be excluded from his gross_income under sec_104 and if the total settlement proceeds are not excluded under sec_104 whether a portion of the settlement proceeds that petitioner paid to his attorney as a contingent fee3 may be excluded from petitioner’s gross_income continued violates amends v vi and vii of the u s constitution petitioner’s arguments are specious and frivolous resembling in tone the type of tax-protester arguments with which we are sometimes presented we shall not address petitioner’s constitutional arguments with somber reasoning and copious citation of precedent to do so might suggest these arguments have some colorable merit 737_f2d_1417 5th cir we simply point out that this court is a court of law 501_us_868 with jurisdiction to decide income_tax issues of the type raised in this case secs i r c 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 3in this case the attorney’s fee was a fixed fee that was contingent upon the successful settlement of petitioner’s claims although the amount of the fee was not dependent on the amount of the settlement the fee nevertheless was a contingent_fee in that it was payable only if a settlement was successfully negotiated and consummated see black’s law dictionary 8th ed a contingent_fee is a fee charged for a lawyer’s services only if the lawsuit is successful or is favorably settled out of court 4respondent concedes that the dollar_figure fee paid to petitioner’s attorney is deductible but only as a miscellaneous itemized_deduction subject_to the restrictions of sec_67 and sec_68 and if appropriate the application of the alternative_minimum_tax provisions sec_55 and sec_56 in his reply brief petitioner argues for the first time that the attorney’s fee is deductible or excludable as a schedule c profit or loss from business_expense but did not offer any evidence at trial that continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference petitioner resided in bozeman montana when his petition in this case was filed during the 1980s petitioner was employed as a federal housing administration fha underwriter with the valley mortgage company valley valley engaged in an illegal loan scheme which petitioner reported to both valley’s head underwriter and the fha in valley terminated petitioner’s employment in petitioner brought suit against valley in the washoe county district_court of nevada alleging wrongful termination defamation and violations of nevada’s racketeer influenced and corrupt organizations act rico a jury decided against petitioner on the wrongful termination and defamation claims the washoe county district_court dismissed the rico claim which dismissal the supreme court of nevada affirmed see allum v valley bank p 2d nev continued the fee was deductible under sec_162 moreover petitioner did not give respondent any notice in his amended petition his pretrial memorandum or at trial that he was claiming the fee was deductible under sec_162 we conclude therefore that petitioner did not timely raise the sec_162 issue and we decline to decide it 96_tc_858 affd 959_f2d_16 2d cir 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 in petitioner brought suit against valley’s successor bank of america the bank a nevada supreme court justice who participated in the decision and others together defendants in the u s district_court for the district of nevada district_court in case no cv-n-94-455 petitioner’s complaint alleged that the defendants violated his civil rights under u s c sec during the state court proceedings and conspired to violate federal and state rico statutes petitioner’s civil rights complaint in case no cv-n-94-455 complaint consisted of alleged violations of his rights to procedural and substantive due process petitioner alleged that his procedural due process rights were violated by certain of the defendants including the bank providing financial support to lawyer politicians seeking elected judicial office in nevada so as to create an atmosphere of obligation on the part of the lawyer politician who is elected to the position of district_court judge or nevada supreme court justice to facilitate obtaining legal protection from said elected lawyer politician for any of the conduct or actions of these defendants which result in legal action being taken against them petitioner claimed that as a result of this atmosphere of obligation his procedural due process rights were further violated through misconduct of the nevada judiciary that included accepting perjured documents and testimony from the defendants denying petitioner a full and fair opportunity to access the discovery process generally failing to comply with the canons of judicial conduct applying improper standards of adjudication to petitioner’s motions and complaints fabricating the fact that petitioner participated in the illegal rico scheme by virtue of his underwriting see allum v valley bank p 2d nev and advocating on behalf of the defendants correspondingly petitioner claimed that the defendants in furtherance of nevada’s ‘good ole boy network’ violated his substantive due process right by using him as an example to promote the protection afforded to the lawyer politicians’ contributors and coerce the contributors’ employees into submitting to abuse and hostile working conditions petitioner also alleged in his complaint that he suffered unspecified physical and emotional damages as the result of the civil rights violations and he sought both punitive and compensatory_damages in regard to his rico claims petitioner alleged that he lost income and incurred the costs of prosecuting and defending various lawsuits with the defendants as a result of their alleged racketeering activities and he sought treble_damages the district_court dismissed petitioner’s claims of judicial errors in the state court for lack of jurisdiction granted summary_judgment against him on his remaining claims and denied his discovery-related motions as moot on date the court_of_appeals for the ninth circuit reversed the district court’s order denying petitioner’s discovery motions and that part of the district court’s decision granting summary_judgment on petitioner’s due process claims and remanded the case back to the district_court in petitioner filed another suit in the district_court this time against the state of nevada members of the office of the attorney_general of the state of nevada and a former nevada supreme court justice alleging violations of his civil rights under u s c sec and a conspiracy to 5in all other respects the court_of_appeals for the ninth circuit affirmed the district court’s decision in disposing of petitioner’s rico claims the court_of_appeals for the ninth circuit noted that petitioner had alleged that he suffered emotional and physical distress lost income and litigation expenses related to prosecuting and defending lawsuits wrongful termination libel and loss of his professional license the court_of_appeals found however that although only the loss of the professional license could constitute injury to business or property for purposes of the rico claims petitioner had not shown he had been deprived of his professional license much less that such deprivation was the result of racketeering activities on the part of the defendants violate his civil rights in connection with case no cv-n-94-455 during petitioner also entered into negotiations to settle case no cv-n-94-455 with the bank and certain other defendants petitioner hired an attorney kenneth mckenna to represent him in the negotiations petitioner and mr mckenna agreed that petitioner would pay him a fee of dollar_figure for his services if the negotiations were successful in approximately date petitioner and the bank signed a general release and settlement agreement the agreement the agreement provided a payment to be made in consideration of the settlement of allum’s claims alleging violation of his civil rights as asserted in case no cv-n-94-445 ecr and without any other obligation to do so the bank will pay allum the gross sum of five hundred thousand dollars dollar_figure the agreement also stated that as further consideration and inducement petitioner would request dismissal of ongoing nevada state litigation and federal litigation between petitioner and the defendants7 and that in exchange for the promises contained in this agreement petitioner would generally release all other 6the parties stipulated that the agreement erroneously refers to case no cv-n-94-445 ecr and that the correct case reference is to case no cv-n-94-455 7the nevada litigation consisted of seven claims and civil litigation between allum the bank and others before the courts of the state of nevada the federal litigation consisted of nine claims and civil litigation between allum the bank and others before the courts of the united_states in addition to case no cv-n-94-455 known and unknown claims against the defendants arising out of or related to his employment relationship with the bank and the nevada and federal litigation the agreement specifically provided that the bank took no position on the tax effect of the dollar_figure payment to petitioner and would issue a form_1099 regarding the payment the agreement also provided that if any governmental authority determined the payment constituted income petitioner would be solely responsible for the payment of all taxes arising from the determination furthermore the agreement provided in regard to attorney’s fees that-- as further mutual consideration of the promises set forth herein the bank and allum agree that they are each responsible for their own attorneys’ fees and costs and each agrees that they will not seek from the other reimbursement for attorneys’ fees and or costs incurred in this action or relating to any matter addressed in this agreement 8the release of claims provision consisted of both boilerplate language and in pertinent part the following this agreement includes but is not limited to i release waiver and discharge of any claims damages or injuries that allum has pled or otherwise claimed or which allum could have pled or otherwise claimed in any of the nevada and federal litigation ii release waiver and discharge of any claims arising from any statements made or distributed or published by any and all of the released parties prior to signing of this agreement by allum including any statements by allum himself and ii sic release of any claims for any type of wages commissions bonus separation or severance benefits or any other form of compensation by the end of the bank had paid petitioner dollar_figure and petitioner had paid mr mckenna dollar_figure from the amount received sometime during petitioner contacted a nevada congressman’s office to inquire about the taxability of the settlement proceeds and received a response from a representative of a local taxpayer_advocate_service office in return petitioner was dissatisfied with the clarity of that office’s response and he sent a letter dated date to the district_director of the internal_revenue_service irs in phoenix arizona again inquiring about the taxability of the proceeds he received for violation of his civil rights to a full and impartial tribunal on or about date the district_director responded by letter to petitioner’s inquiry the letter informed petitioner of the rules generally governing the taxation of court awards and settlements and stated if this information is insufficient for your needs there are other avenues you can follow to receive a more formal opinion on the taxability of the funds received in the settlement you can request an opinion letter private_letter_ruling or a determination_letter the user_fee for a ruling or letter would be dollar_figure if your total income is over dollar_figure petitioner did not request a ruling or letter on or about date petitioner filed a form_1040 u s individual_income_tax_return for petitioner did not include the dollar_figure of settlement proceeds in the gross_income he reported on his return petitioner attached a statement to his return however in which he stated i received dollar_figure as settlement of a lawsuit for violation of my civil rights on date respondent mailed to petitioner a notice_of_deficiency in which respondent increased petitioner’s gross_income for by the full amount of the settlement proceeds including the amount petitioner paid to his attorney on date petitioner’s letter to the court was filed as his imperfect petition the court ordered petitioner to file an amended petition by date on date petitioner’s amended petition contesting the notice_of_deficiency was filed opinion in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 in this case petitioner does not contend that sec_7491 which shifts the burden_of_proof to the commissioner if its requirements are met applies and petitioner has not produced evidence to show he meets the requirements of sec_7491 the burden_of_proof therefore remains on petitioner a sec_104 sec_61 includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code this statute is construed broadly whereas exclusions from gross_income are construed narrowly 515_us_323 504_us_229 348_us_426 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness to be eligible for the sec_104 exclusion a taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based in tort or tort type rights and the damages were received on account of personal physical injuries or physical sickness commissioner v schleier supra pincite prasil v commissioner tcmemo_2003_100 in the context of sec_104 the terms physical injury and physical sickness do not include emotional distress except to 9the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 amended sec_104 to narrow the exclusion for damages received for personal injuries or sickness to damages for personal_injury_or_sickness that is physical in nature effective for amounts received after date see 504_us_229 n preamendment personal injuries or sickness did not include damages pursuant to the settlement of purely economic rights but did include nonphysical injuries to the individual such as those affecting emotion reputation or character sbjpa also amended sec_104 to except punitive_damages from the exclusion irrespective of whether they derived from a case involving physical or nonphysical injury the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress see sec_104 flush language when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement and not the validity of the claim controls whether such amount is excludable under sec_104 united_states v burke supra pincite see also 105_tc_396 t he critical question is in lieu of what was the settlement amount_paid affd 121_f3d_393 8th cir the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir an express allocation in the settlement agreement of a portion of the proceeds to tort or tortlike claims is generally binding for tax purposes if the agreement was entered into by the parties in an adversarial relationship at arm’s length and in good_faith bagley v commissioner supra pincite robinson v commissioner supra pincite if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite the parties’ contentions respondent concedes that petitioner satisfies the first requirement for exclusion under sec_104 respondent contends however that petitioner does not satisfy the second requirement for exclusion because the settlement proceeds were not received on account of personal physical injury or physical sickness regardless of whether petitioner’s reporting his suspicions to banking authorities his termination or the alleged violation of his procedural and substantive due process rights gave rise to the recovery_of the settlement proceeds petitioner contends that although the crux of the cases which were settled was that the nevada supreme court through its members utilized it sic power to violate allum’s constitutional rights to a fair and impartial tribunal and to violate the nevada and federal rules of civil procedure he received the settlement funds because he had been labeled a rico scheme participant by the nevada supreme court and had lost his fha underwriting license license petitioner further contends that because he has a property interest in his license the alleged loss of the license constitutes a personal physical injury for purposes of sec_104 analysis because the settlement payment was made pursuant to the agreement between petitioner and the bank we look first to the agreement’s terms in order to determine whether the payment is attributable to a personal physical injury the agreement provided that the settlement amount is payable to petitioner in consideration of the settlement of petitioner’s civil rights claims in case no cv-n-94-455 the agreement also required petitioner to release or request dismissal of all of his known and unknown claims against the defendants arising out of both his employment relationship with the bank and his state and federal court claims and litigation as additional consideration for the settlement the agreement however did not allocate any part of the settlement amount to a personal physical injury or refer to a personal physical injury resulting from any civil rights violations or generally released claims rather the agreement expressly provided that the settlement amount was to be reported to the irs on a form_1099 and was potentially taxable because we cannot clearly discern from the agreement why the settlement amount was paid we must also look to the allegations in petitioner’s complaint to determine whether the civil rights claims to which the proceeds are allocated are claims for personal physical injuries see robinson v commissioner supra pincite when payments are received pursuant to a settlement agreement from which we cannot clearly discern why the payments were made the underlying complaint is normally examined as an indicator of the payor’s intent petitioner alleges in his complaint that his civil rights were violated because his procedural and substantive due process rights were infringed in essence he claims his due process rights were violated through judicial misconduct done in furtherance of nevada’s good ole boy network although the complaint also includes general allegations that he suffered emotional and physical damage as a result of the alleged violations and seeks compensatory and punitive_damages it contains no specific allegations of personal physical injury or physical sicknessdollar_figure neither the settlement agreement nor the complaint establishes that the bank made any portion of the settlement payment to petitioner on account of a personal physical injury or physical sickness the agreement and complaint only indicate that the bank made the payment on account of civil rights violations and for a general release from all of petitioner’s claims 10the mere mention of personal physical injury in a complaint does not by itself serve to exclude the recovery from gross_income under sec_104 because the personal physical injury language could easily be included in every complaint even if such claim were only a throwaway claim see kightlinger v commissioner tcmemo_1998_357 petitioner nevertheless argues that the bank made the settlement payment as a result of the alleged loss of his license and that such loss is a personal physical injury under sec_104 so that the settlement proceeds are excludable in their entirety this argument however is unsupported by the record in this case for several reasons first the agreement makes no specific allocation of proceeds to the alleged loss of the license second although petitioner’s complaint alleges that petitioner was falsely labeled a participant in a rico scheme the complaint does not allege petitioner lost his license as a result third in date the court_of_appeals for the ninth circuit found that petitioner had not proved that he had been deprived of his license by the defendants making it highly unlikely that the bank would offer petitioner dollar_figure for the alleged loss of the license more than a year later even if we assumed for purposes of argument that the bank made the settlement payment on account of the alleged loss of petitioner’s license this fact would not support petitioner’s argument petitioner’s interest in his license is a property interest and recovery for business or property is separate and distinct from recovery for personal injury 915_f2d_460 9th cir 896_f2d_408 9th cir 888_f2d_1175 7th cir kightlinger v commissioner tcmemo_1998_357 citing 937_f2d_899 3d cir conclusion the agreement did not allocate any part of the settlement payment to any personal physical injury or physical sickness involving petitioner and the other evidence in the record does not support such an allocation accordingly we conclude that no portion of the dollar_figure settlement payment was compensation_for a personal physical injury or physical sickness and that petitioner is not entitled to exclude the payment from gross_income under sec_104 petitioner’s additional arguments a constitutionality of sec_104 alternatively petitioner contends that sec_104 does not apply to his settlement proceeds because it is unconstitutionally vague petitioner argues that the local taxpayer_advocate_service office’s inability to give a definitive answer to his initial inquiry regarding the applicability of sec_104 provides prima facia evidence that the irs the agency to enforce the statute does not know what is included or excluded as taxable or non-taxable income sec_104 provides that the amount of any damages other than punitive_damages received by suit or agreement on account of personal physical injuries or physical sickness is excludable from gross_income the language of the statute is not vague or ambiguous such that men of common intelligence must necessarily guess at its meaning 377_us_360 269_us_385 see also 78_tc_280 moreover the irs specifically offered petitioner a more formal opinion on the taxability of his settlement which petitioner refused and postamendment sec_104 has been applied in numerous opinions with no mention of any concern about vaguenessdollar_figure see eg ndirika v commissioner tcmemo_2004_250 lindsey v commissioner tcmemo_2004_113 tamberella v commissioner tcmemo_2004_47 amos v commissioner tcmemo_2003_329 shaltz v commissioner tcmemo_2003_173 although the standard established in sec_104 may be difficult to apply to particular factual circumstances this fact does not render the statute vague or ambiguous and does not persuade us to 11when other constitutional challenges have been raised against sec_104 the statute consistently has been upheld see eg polone v commissioner tcmemo_2003_339 postamendment sec_104 is not unconstitutionally retroactive venable v commissioner tcmemo_2003_240 postamendment sec_104 is neither retroactive nor unconstitutional affd 110_fedappx_421 5th cir see also 332_f3d_893 6th cir the distinction in postamendment sec_104 between physical and nonphysical injury does not violate the equal protection clause of the fifth amend find sec_104 unconstitutional see cottrell v commissioner tcmemo_1970_218 b capital_investment petitioner argues that the settlement proceeds are not only for ‘personal physical injury’ but are also a nontaxable return on capital because they are allocable to the loss of his license as the source of his business and to the loss of goodwill he generated in being known for his honesty and trustworthiness see eg 82_tc_638 settlement proceeds may be received as a replacement for capital destroyed or for the sale_or_exchange of a capital_asset so that they are treated as a nontaxable return_of_capital or a taxable capital_gain respectively the record contains no credible_evidence that the bank made any portion of the settlement payment for petitioner’s alleged loss of license or goodwill and petitioner has otherwise failed to show that the settlement proceeds in whole or in part are attributable to the damage of any capital_asset consequently we reject petitioner’s argument b attorney’s fees and cost sec_1 commissioner v banks in commissioner v banks u s ___ 125_sct_826 the u s supreme court addressed whether the portion of a money judgment or settlement paid to a plaintiff’s attorney under a contingent_fee agreement was includable in the plaintiff’s gross_income the supreme court held that a contingent_fee agreement between an attorney and a client should be viewed as an anticipatory assignment to the attorney of a portion of the client’s income from any litigation recovery12 and that as a general_rule when a litigant’s recovery constitutes income the litigant’s income includes the portion of the recovery paid to the attorney as a contingent_fee id at ___ ___ s ct pincite the supreme court’s holding is consistent with prior opinions of this court holding that the portion of a recovery paid to an attorney as a contingent_fee is includable in the litigant’s income see 114_tc_399 affd 259_f3d_881 7th cir 38_tc_707 affd per curiam 319_f2d_532 3d cir the parties’ contentions petitioner argues that the portion of the settlement amount used to pay his attorney’s fees is not includable in his gro sec_12under the anticipatory_assignment_of_income doctrine a taxpayer cannot exclude an economic gain from gross_income by assigning the gain in advance to another party commissioner v banks u s ___ ___ 125_sct_826 the rationale for this doctrine is that gains should be taxed ‘to those who earn them’ a maxim we have called ‘the first principle of income taxation’ id at ___ s ct pincite citations omitted in order to preserve this principle when income is anticipatorily assigned it is attributed to the taxpayer who retains dominion over the income-generating asset id at ___ s ct pincite income because the nature of his relationship with the defendants the nature of his underlying claims and the retention of his attorney for the sole purpose of culminating the settlement agreement distinguish his case from commissioner v banks supra and his relationship with his attorney constituted a de_facto subchapter_k partnership dollar_figure respondent contends that banks is controlling and that the portion of the settlement amount used to pay petitioner’s attorney’s fees must be included in petitioner’s gross_income respondent concedes that petitioner may deduct the amount of the attorney’s fees as a miscellaneous itemized_deduction subject_to the restrictions of sec_67 and sec_68 and the alternative_minimum_tax provisions we agree with respondent 13petitioner also contends that if any_tax is determined to be due the filing fees discovery fees and supply costs he allegedly incurred in pursuing his claims against the bank should be excluded as costs of producing the taxable_income we interpret this as petitioner’s argument that the fees and costs are deductible as expenses paid_or_incurred for the production_of_income under sec_212 deductions are strictly a matter of legislative grace and petitioner must show that his deductions are allowed by the internal_revenue_code rule a 292_us_435 petitioner must also keep sufficient records to substantiate any deductions otherwise allowed by the internal_revenue_code sec_6001 see new colonial ice co v helvering supra pincite petitioner provided no evidence regarding any of the alleged fees and costs other than his own vague testimony in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see 87_tc_74 because petitioner has failed to substantiate the fees and costs he is not entitled to deduct them analysis in commissioner v banks supra the supreme court consolidated the cases of taxpayers john w banks ii and sigitas j banaitis mr banks had retained an attorney on a contingent_fee basis and had filed a civil suit against his employer alleging employment discrimination under federal and state law id at ___ s ct pincite mr banaitis had retained an attorney on a contingent_fee basis and had filed a civil suit against his employer alleging willful interference with his employment contract and wrongful termination id at ___ s ct pincite both taxpayers settled their claims and neither taxpayer included the amount of settlement proceeds paid to his attorney in his gross_income id at ___ s ct pincite the commissioner issued to each taxpayer a notice_of_deficiency in which the commissioner determined that the amount_paid to the taxpayer’s attorney as a contingent_fee was includable in the taxpayer’s income and each taxpayer contested the determination id relying on the facts that the taxpayers retained control_over their legal claims income-generating assets diverted some of the settlement amount to their attorneys through their respective contingent_fee agreements and realized a consequent benefit the supreme court decided that each taxpayer must include in his gross_income the portion of the settlement amount_paid to his attorney under the contingent_fee agreement id at ___ ___ ___ s ct pincite in arriving at its decision the supreme court rejected the taxpayers’ argument that a contingent_fee agreement establishes for tax purposes a joint_venture or partnership in which the client and attorney combine their respective assets--the client’s claim and the attorney’s skill--and apportion any resulting profits id at ___ s ct pincite in rejecting this argument the supreme court reasoned that regardless of the variations in particular compensation agreements or the amount of skill and effort the attorney contributes the relationship between a client and his attorney is a quintessential principal- agent relationship because the client retains ultimate dominion and control_over the underlying claim and the attorney is dutybound to act only in the interests of the client id at ___ ___ s ct pincite the supreme court further held that the client may not exclude litigation proceeds used to pay attorney’s fees from his gross_income even when the attorney- client contract or state law confers special rights or protections on the attorney including providing the attorney with an ownership_interest in his fees so long as these protections do not alter the fundamental principal-agent character of the relationship id at ___ s ct pincite the supreme court declined to address whether a contingent_fee agreement established a subchapter_k partnership however because the novel proposition of law with broad implications for the tax system was not advanced at an earlier stage of the litigation commissioner v banks u s at ___ s ct pincite a petitioner’s argument that banks is distinguishable in this case petitioner hired an attorney to represent him in the settlement of his legal claims against the defendants on a contingent_fee basis received a settlement amount from the defendants failed to include the settlement amount including the portion paid to his attorney in his gross_income and was issued a notice_of_deficiency by respondent this is precisely the type of situation the supreme court considered in banks we therefore reject petitioner’s contention that banks is not controlling because the type of facts on which he relies to distinguish his case--the nature of his relationship with the defendants and his underlying claims and what he terms his 14the supreme court did consider the fact that mr banks brought his legal claims under federal statutes authorizing fee awards to prevailing plaintiff’s attorneys due to mr banks’ contention that the application of the anticipatory_assignment_of_income principle would be inconsistent with the purpose of statutory fee-shifting provisions commissioner v banks u s at ___ s ct pincite because mr banks ultimately settled his claims and his attorney received his fee pursuant to their contingent_fee arrangement rather than a statutory fee- shifting provision however the supreme court did not address this contention id petitioner has not asserted a similar continued one event relationship with his attorney--provide no meaningful distinction from banks b petitioner’s subchapter_k partnership argument petitioner also contends that the portion of the settlement amount used to pay his attorney’s fees is not includable in his gross_income because a de_facto subchapter_k partnership existed between petitioner and his attorney petitioner argues that he combined his rights in his settlement recovery with his attorney’s professional license that the gross_income produced by the partnership settlement monies from the defendants could not have occurred without the partnership and that the relationship between petitioner and his attorney is analogous to the horse owner and trainer in 62_tc_720 in which the court determined that a joint_venture resulted we reject petitioner’s attempt to avoid federal income_taxation of the portion of the settlement amount he paid to his attorney by labeling his relationship with his attorney a subchapter_k partnership continued contention in this case the substantive law governing the federal income_taxation of partners and partnerships is found in subchapter_k sec_701 through of the codedollar_figure see 114_tc_533 an entity that meets the definition of partnership provided by sec_761 a -- a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate --is thus subject_to the provisions of subchapter kdollar_figure see sec_1_761-1 sec_15a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or joint_venture and divide the profits therefrom sec_301 a proced admin regs an eligible domestic business_entity with two or more members will be classified for federal tax purposes as a partnership unless it elects to be classified as a corporation see sec_301_7701-2 proced admin regs defining business_entity as any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code see also sec_301_7701-3 and b proced admin regs whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301 a proced admin regs sec_761 also provides that the members of an unincorporated organization may elect to exclude such organization from the application of all or part of subch k if it is availed of for investment purposes only and not for the active_conduct of a business for the joint production extraction or use of property but not for the purpose of selling services or property produced or extracted or by dealers in securities for a short_period for the purpose of continued income_tax regs see also sec_7701 providing the same definition of partnership as sec_761 for purposes of the code sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 proced admin regs in order to determine whether a partnership exists for federal_income_tax purposes and is thereby subject_to the provisions of subchapter_k the court must consider whether in light of all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of an enterprise 337_us_733 factors the court may consider in making this determination include the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual continued underwriting selling or distributing a particular issue of securities if the income of the members of the organization may be adequately determined without computation of partnership income such electing organizations are still considered partnerships for purposes of the other sections of the code however 46_tc_848 the election under sec_761 does not operate to change the nature of the entity the partnership remains intact and other sections of the code are applicable as if no exclusion existed affd 399_f2d_800 5th cir subch k therefore governs the federal_income_tax treatment of an entity qualifying as a partnership under sec_761 and sec_7701 and their accompanying regulations unless it is an entity specifically enumerated in sec_761 that is eligible to elect out of subch k treatment and does so control of income and the purposes for which it is used and any other facts throwing light on their true intent id pincite see also 42_tc_1067 other factors to consider include whether each party was a principal and coproprietor or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise the record in this case does not support petitioner’s contention that a subchapter_k partnership existed for several reasons first petitioner produced no evidence that he intended to form a partnership with his attorney the record contains only an argument made for the first time on brief that a de_facto subchapter_k partnership existed because of the combination of his interest in his legal claims and his attorney’s professional license second contrary to the position he advocated on brief petitioner both testified at trial and submitted to the court as a stipulation of fact that he hired his attorney to represent him in the settlement of his legal claims and paid him for services he rendered demonstrating that petitioner did not view his attorney as a coowner of his legal claims but as a legal_representative receiving compensation_for his services see kessler v commissioner tcmemo_1982_432 merely providing compensation to an employee or independent_contractor on a contingent_fee basis as is common among attorneys does not convert the relationship to a partnership for federal tax purposes see also 33_tc_465 affd in part revd in part and remanded on another issue 313_f2d_724 8th cir comtek expositions inc v commissioner tcmemo_2003_135 affd 99_fedappx_343 2d cir third petitioner produced no evidence regarding whether the attorney intended to form a partnership with him it is well established that the failure of a party to introduce evidence which if true would be favorable to him gives rise to the presumption that the evidence would be unfavorable if produced 6_tc_1158 affd 162_f2d_513 10th cir furthermore the record demonstrates that petitioner’s reliance on 62_tc_720 is misplaced in mcdougal we determined whether the taxpayer’s transfer of a one-half interest in a racehorse to a horse trainer constituted a contribution to a partnership or joint_venture formed by the taxpayer and trainer id the taxpayer had purchased the horse on the trainer’s advice and he promised the trainer a one-half interest in the animal once he had recovered acquisition costs and expenses id pincite the taxpayer did not make the promise in lieu of payment of the standard trainer’s fee however and continued to compensate the trainer for the services he provided in relation to the horse until the time of the transfer after the transfer the taxpayer and the trainer made joint decisions regarding the horse created a partnership_agreement agreed to share profits equally computed what the partnership’s tax_return would show although they did not file a partnership return for the year in issue and reported the results of the computation on their individual returns id pincite because of the presence of all of these factors we found that the taxpayer and the trainer had formed a joint_venture id pincite mcdougal therefore is distinguishable from this case because there is no evidence petitioner and his attorney agreed to form a partnership shared control_over petitioner’s legal claims considered their relationship a separate_entity for tax purposes or treated it as such or considered the attorney’s fees to be anything other than compensation_for services consequently we reject petitioner’s contention c conclusion because the supreme court’s opinion in commissioner v banks u s ___ 125_sct_826 is controlling we hold that the entire settlement amount including the portion petitioner paid to his attorney pursuant to a contingent_fee agreement must be included in petitioner’s gross_income see 311_us_112 281_us_111 we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above conclude that those arguments are without merit to reflect the foregoing decision will be entered under rule
